DETAILED ACTION

This office action is responsive to communication(s) filed on 2/18/2021.
 	Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 
The information disclosure statement(s) filed 2/18/2021 has been considered. 


Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claim 1, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a memory circuit comprising: a bias voltage generator comprising a first transistor configured to generate a voltage difference based on a first current and an activation voltage, wherein the bias voltage generator is configured to output the activation voltage and a bias voltage based on the voltage difference; a drive circuit configured to receive the bias voltage and output a drive voltage having a voltage level based on the bias voltage; and a resistive random-access memory (RRAM) device configured to receive the activation voltage and conduct a second current responsive to the drive voltage and the activation voltage.
Regarding claims 2-9, they are allowable at least because they are dependent on independent claim 1.
The closest prior art, CHOI (US 20100110768) discloses similar teachings but fails to disclose the limitations recited above. CHOI thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Regarding claim 10, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a memory circuit comprising: a bias voltage generator comprising: a current source configured to output a first current at a first node; a first resistive device configured to generate, based on the first current, a first voltage at the first node and a second voltage at a second node; a first amplifier configured to output an activation voltage based on the second voltage; and a first transistor coupled between the first and second nodes and configured to generate a voltage difference responsive to the activation voltage; a drive circuit coupled to the first node; and an array of resistive random-access memory (RRAM) devices coupled to the drive circuit and comprising a plurality of signal lines, wherein each signal line of the plurality of signal lines is configured to receive the activation voltage.
Regarding claims 11-16, they are allowable at least because they are dependent on independent claim 10.
The closest prior art, CHOI (US 20100110768) discloses similar teachings but fails to disclose the limitations recited above. CHOI thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Regarding claim 17, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a method of performing a write operation on a resistive random-access memory (RRAM) device, the method comprising: generating an activation voltage based on a resistance value of a resistive device; conducting a first current in a first current path to generate a first voltage difference based on the activation voltage; and applying the activation voltage to the RRAM device, thereby generating a second voltage difference in a selection transistor, the second voltage difference having a value corresponding to a value of the first voltage difference.
Regarding claims 18-20, they are allowable at least because they are dependent on independent claim 17.
The closest prior art, CHOI (US 20100110768) discloses similar teachings but fails to disclose the limitations recited above. CHOI thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G NORMAN whose telephone number is (571)270-5477.  The examiner can normally be reached on 8:00AM -- 6:00PM Mon-Thur. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571)272-1852.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/JAMES G NORMAN/
Primary Examiner, Art Unit 2827